ACCEPTED
                                                                                 01-15-00589-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           12/28/2015 7:34:34 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                           N0. 01-15-00589-CV

                                                                FILED IN
                       IN THE COURT OF APPEALS           1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                         12/28/2015 7:34:34 PM
                         FOR THE FIRST DISTRICT          CHRISTOPHER A. PRINE
                                                                  Clerk
                          OF TEXAS AT HOUSTON


                          IN THE INTEREST OF
                             T.J.C.,II, CHILD



                           J.J.K., APPELLANT

                                     VS.

             DEPARTMENT OF FAMILY & PROTECTIVE
                    SERVICES, APPELLEE



                          ON APPEAL FROM
                    THE 313TH DISTRICT COURT OF
                        HARRIS COUNTY, TEXAS
                 TRIAL COURT CAUSE NO. 2014-01481J-A




               MOTION FOR WITHDRAWAL OF COUNSEL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW DONALD M. CRANE (“appellate counsel”), appointed

attorney ad litem on appeal for Appellant, J.J.K., respondent mother, and



                              Page 1 of 5
hereby files this Motion for Withdrawal of Counsel.         Donald M. Crane

requests the Court grant him leave to withdraw as Attorney ad litem on appeal

for Appellant J.J.K., in accordance with Texas Rules of Appellate Procedure

(“TRAP”) Tex. R. App. P. 6.5, and in support would show as follows:


      1.    Appellate counsel forwarded correspondence dated November
            18, 2015, to Appellant enclosing a copy of the Court’s
            Memorandum Opinion dated November 5, 2015, (“Memorandum
            Opinion“) by U.S. First Class Mail to Appellant’s last known
            address:

            4146 Peal Valley Court
            Fresno, Texas 77489
            (281) 795-4821.

      2.    Appellate counsel advised of his duty to re-evaluate the appeal to
            determine the merit of further appellate action and advised that
            such is frivolous. Tex. R. App. P. 62.

      3.    Appellate counsel further explained that Appellant on her own
            may pursue a petition for review in the Supreme Court of Texas,
            but that such is frivolous.

      4.    Appellate counsel further explained that Appellant should retain
            private counsel as to the merits of pursuing a petition for review
            in the Supreme Court of Texas.

      5.    Appellate counsel further explained that Appellant has a current
            filing deadline of December 20, 2015, and that should she
            pursue a petition for review in the Supreme Court of Texas, she
            should first consult Tex. R. App. P. 53.

      6.    Appellate counsel further explained that Appellant may
            Contact the Supreme Court of Texas, P.O. Box 12248,
            Austin, Texas 78711, (512) 463-1312, for further assistance.



                                Page 2 of 5
      7.     Finally, Appellate counsel advised Appellant of her right to
             object to this motion for withdrawal of counsel, enclosing then
             forwarding a copy of said motion December 28, 2015 to
             Appellant’s last known address:

             4146 Peal Valley Court
             Fresno, Texas 77489
             (281) 795-4821.


      WHEREFORE, PREMISES CONSIDERED, Donald M. Crane prays

that the Court enter an order discharging him as Appellate Counsel for J.J.K.



                                               Respectfully submitted,



                                               /s/ Donald M. Crane
                                               Donald M. Crane
                                               810 South Mason Road, Suite
                                               350
                                               Katy, Texas 77450
                                               Telephone (281) 392-6611
                                               Facsimile (281) 392-5383
                                               State Bar No. 05005900

                                               donmcrane@gmail.com

                                               ATTORNEY AD LITEM ON
                                               APPEAL FOR
                                               APPELLANT J.J.K.




                                 Page 3 of 5
                  CERTIFICATE OF CONFERENCE

This motion is unopposed.




                                  /s/ Donald M. Crane
                                  Donald M. Crane




                            Page 4 of 5
                    CERTIFICATE OF SERVICE

      I hereby certify that on this 28th day of December, 2015, a true
and correct copy of the foregoing Motion for Withdrawal of Counsel
was served in accordance with the TRAP.


      1.    Sandra D. Hachem
            Senior Assistant County Attorney
            1019 Congress Avenue, 16th Floor
            Houston, Texas 77002-1700
            (713) 437-4700 fax

      2.    Susan Ryan Solis
            2800 East Broadway, Suite c-518
            Pearland, Texas 77581
            (281) 317-9908 fax




                                            /s/ Donald M. Crane
                                            Donald M. Crane




                              Page 5 of 5